         Case 1:18-cv-01784-MMS Document 6 Filed 01/06/19 Page 1 of 5



                      UNITED STATES COURT OF FEDERAL CLAIMS

       APPLICATION FOR LAW STUDENT APPEARANCE AND CERTIFICATION

                                                 Docket Number: No. 18-1784 C

                                                 Case Name: LaBonte v. United States

I. Student Contact Information

Name: Samuel Davis

Address: Jerome N. Frank Legal Services Organization, P.O. Box 209090

City: New Haven

State: Connecticut

Zip Code: 06520-9090

Phone: (203) 432-4800

Fax: (203) 432-1426

Email: sam.davis@ylsclinics.org
          Case 1:18-cv-01784-MMS Document 6 Filed 01/06/19 Page 2 of 5



II. Law Student Certification

                                                       Docket Number: No. 18-1784 C

                                                       Case Name: LaBonte v. United States

My signature below certifies that:

A. I am enrolled and in good standing at a law school approved by the American Bar
Association.
Law School: Yale Law School

B. I have completed legal studies amounting to at least two semesters, or the equivalent thereof
if the school operates on some basis other than a semester basis.

C. I have read and am familiar with the Rules of the United States Court of Federal Claims, the
Federal Rules of Evidence, and the American Bar Association Model Rules of Professional
Conduct.

D. I am enrolled for credit in a clinical program at an accredited law school that maintains
malpractice insurance for its activities and conducts its activities under the direction of a faculty
member of the law school.

E. I have not asked for nor received nor will I ask for or receive compensation or remuneration
of any kind directly from the party on whose behalf I am rendering service.

I certify under penalty of perjury that the foregoing is true and correct. 28 U.S.C. § 1746.


Law Student Signature:

Date: 01/05/2019

Name: Samuel Davis
Case 1:18-cv-01784-MMS Document 6 Filed 01/06/19 Page 3 of 5
Case 1:18-cv-01784-MMS Document 6 Filed 01/06/19 Page 4 of 5
Case 1:18-cv-01784-MMS Document 6 Filed 01/06/19 Page 5 of 5
